Opinion issued November 14, 2002 










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01169-CV
____________

IN RE EUGENE SMITH, Relator



Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
	Relator has filed a petition for writ of mandamus complaining that the Texas
Department of Criminal Justice has failed to properly calculate his time credits and
discharge date.  This Court has no mandamus jurisdiction over the Texas Department
of Criminal Justice.  See Tex. Gov't Code Ann. § 22.221 (Vernon Supp. 2002).
	Accordingly, the petition for writ of mandamus is dismissed.PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Radack.
Do not publish.  Tex. R. App. P. 47.